Citation Nr: 0519915	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which granted service connection 
for diabetes mellitus and evaluated it as 20 percent 
disabling.  

The issue of an earlier effective date is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is manifested by 
requiring insulin once daily and a restricted diet.

2.  The veteran's diabetes mellitus does not require the 
regulation of his activities, or cause episodes of 
ketoacidosis or hypoglycemic reactions which have required 
hospitalization or frequent visits to a diabetic care 
provider.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.119, Diagnostic 
Code 7913 (2004). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from the 
initial evaluation for diabetes mellitus.  In this context, 
the Board notes that a substantially complete application was 
received in February 2001 and adjudicated in September 2001, 
without proper notice.  During the course of the appeal, in 
May 2004, the Appeals Management Center (AMC) provided notice 
to the claimant regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the claim 
for an increased rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  In 
December 2004, the AMC delegated the task of readjudicating 
the claim on the basis of all the evidence to the Huntington, 
Virginia RO.   It did so, without taint from prior 
adjudications.  Therefore, the Board finds no prejudice in 
the fact that the initial AOJ denial pre-dated VCAA-compliant 
notice.
Accordingly, the Board finds that the content and timing of 
the May 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Treatment records 
dating to November 2004 and physicians' statements dated in 
February 2005 have been associated with the claims file.  The 
veteran was also examined in conjunction with his claim.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Service connection was 
established for diabetes mellitus in September 2001, and was 
evaluated as 20 percent disabling under DC 7913.  The veteran 
has appealed the initial rating.  Thus the Board must 
consider the rating, and, if indicated, the propriety of a 
staged rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the rating criteria for the endocrine system, and 
specifically for diabetes mellitus, the next higher 
evaluation, 40 percent, is assigned when the disorder 
requires insulin, a restricted diet, and the regulation of 
activities.  

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and the regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A total evaluation of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
a restricted diet, and the regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 

The rating schedule also directs that compensable 
complications of diabetes should be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are to be 
considered part of the diabetic process under diagnostic code 
7913. 

Available records indicate that the veteran had high glucose 
levels in August 1996.  By March 2001, he carried a diagnosis 
of diabetes mellitus.  In May 2004, the veteran was taking 
glyburide, a hypoglycemic medication.  On VA examination in 
September 2004, the veteran was taking two hypoglycemic 
agents to control his diabetes.  Statements from the 
veteran's private physician, dated in January and February 
2005, confirm that the veteran now requires one injection of 
insulin per day.  He also is to follow a restricted diet and 
exercise one hour per day. 

The veteran requires insulin and a restricted diet.  These 
are the criteria for the 20 percent rating under Diagnostic 
Code 7913.  To reach the next higher (40 percent) rating, the 
medical evidence would also need to show that his activities 
are regulated, i.e., that his doctor has placed restrictions 
on undertaking strenuous activities due to the diabetes.  The 
only mention of activities in the record is made by his 
treating physician in a statement dated in February 2005.  He 
stated that the veteran is to participate in physical 
exercise for one hour per day.  This is decidedly not the 
"regulation of activities" contemplated by the rating 
schedule.  There is no indication that such regulation has 
been put in place.

Nor does the record show that the veteran has episodes of 
ketoacidosis or hypoglycemic reactions which have required 
hospitalization or frequent visits to a diabetic care 
provider.  Consequently, the Board finds that the 20 percent 
rating is appropriate for the veteran's diabetes mellitus. 

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

In this case, such a staged rating is unwarranted, as the 
veteran's available medical records on which the Board has 
based its decision cover the time span of the veteran's 
disability, from his claim to the present, and at no time 
would he have met the requirements for the higher rating. 

ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.

REMAND

Referred or Deferred Claims

The veteran has submitted additional evidence as follows:  A 
February 2005 statement from Dr. Faas, which was considered 
in the March 2005 supplemental statement of the case; and an 
employment information form (21-4192) which has not been 
considered and which raises the issue of a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  The TDIU claim is referred to the RO 
for appropriate action. 

The rating assigned for the veteran's bilateral foot 
disorders is addressed in the Addendum (p. 5) to Appellant's 
Post-Remand Brief, June 2005.  This matter is referred to the 
RO for appropriate action.

A January 2005 deferred rating indicates action was to be 
taken with respect to service connection for diabetic 
retinopathy and cataracts, claims inferred from the medical 
records.  That action is still pending.

Earlier Effective Date Claim

In the veteran's February 2002 notice of disagreement, he 
disagreed with not only the initial rating assigned for his 
service-connected disability, but also with the effective 
date of the grant of benefits.  To date, the RO has not 
issued a statement of the case on the effective date issue.  
An unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of 
the case should be provided on the effective date issue.  
38 C.F.R. § 19.26 (2004).

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  In view of the above, 
the case is remanded to the RO via the Appeals Management 
Center in Washington D.C. for the following:

A statement of the case with respect to 
the claim for an earlier effective date 
for diabetes mellitus should be provided.  
The veteran should be advised of the 
requirement for a substantive appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

